14 So. 3d 898 (2009)
Ex parte Henry Winder WEBB et al.
(In re Henry Winder Webb et al. v. City of Demopolis).
1071617.
Supreme Court of Alabama.
February 13, 2009.
Isaac P. Espy and Mark A. Scogin of Espy, Nettles, Scogin & Brantley, P.C., Tuscaloosa, for petitioners.
Rick A. Howard and April W. McKay of Nix Holtsford Gilliland Higgins & Hitson, P.C., Montgomery; and Richard S. Manley of Manley, Traeger, Perry & Stapp, Demopolis, for respondent.
Prior report: Ala.Civ.App., 14 So. 3d 887.
LYONS, Justice.
The petition for the writ of certiorari is quashed.
In quashing the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Civil Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT QUASHED.
COBB, C.J., and STUART, BOLIN, and MURDOCK, JJ., concur.